Conviction is for rape, punishment assessed at death. *Page 583 
The record reflects no complaint of procedural matters. No bills of exception are brought forward challenging the action of the trial court in any particular.
The only question, therefore, is the sufficiency of the evidence. The facts show one of the most brutal crimes it has ever been the painful duty of this court to review.
Appellant secured a hammer and broke into the home of Mr. and Mrs. Haynes about three o'clock at night. The Hayneses were asleep. They were aroused by the presence of appellant. He struck Mr. Haynes on the head with the hammer and then struck Mrs. Haynes on the head several times with it. While Mrs. Haynes was bloody from the effect of the blows administered, and Mr. Haynes was unconscious, appellant raped Mrs. Haynes. When he left the house appellant took with him a pair of shoes belonging to Mr. Haynes. Blood was all over the room, the mattress and bed clothes were saturated with it. Officers who reached the house a few minutes after the crime said, "It looked like a beef had been killed in there." In his flight from the house appellant threw the hammer away. Officers found at appellant's home the shoes belonging to Mr. Haynes, and the bloody clothes of appellant. He told the officers where he had thrown the hammer, went with them and pointed out the place where it was found.
The facts overwhelmingly establish appellant's guilt, and show that he richly deserves the punishment assessed.
The judgment is affirmed.